Exhibit 10.7

 

CONSULTING AGREEMENT

AGREEMENT entered into on the 17th day of July, 2006, by and between INFOLOGIX,
INC., a Delaware corporation (“Infologix”) and CORRUGATED SERVICES CORP., a
Delaware corporation d/b/a AMTECH (“Amtech”) (each a “Party” and collectively
“Parties”), and effective the date of the consummation of the Contemplated
Transaction (as such term is defined in the Stock Purchase Agreement dated as of
July 17, 2006)(the “Effective Date”).

BACKGROUND

Infologix is engaged in the business of providing enterprise mobile wireless
solutions to the healthcare, pharmaceutical, retail, supply chain/logistics and
financial markets.

Infologix desires Amtech to provide certain services and assume responsibility
for the operation of certain aspects of Infologix’s business and Amtech is
willing to provide such services and assume such responsibility.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree as follows:

1.             Services To Be Provided To Infologix And Powers Granted To
Amtech.

A.            Amtech will provide non-exclusive consulting services (“Services”)
at such times as Amtech and Infologix shall agree with a time commitment
consistent with past practice with respect to the software development for
Infologix and its customer orders and projects, as outlined on Exhibit A hereto.
The Services can be performed in person or by telephone and shall not require
excessive travel.

B.            Amtech is authorized by Infologix to discharge its obligations
hereunder and to provide the services required by Section 1A above.

C.            All Persons providing services hereunder on behalf of Amtech to
Infologix shall be either Amtech’s employees or independent contractors under
agreement with Amtech, and all compensation, wages, salaries, payroll taxes,
insurance, and all other “fringe benefits” of


--------------------------------------------------------------------------------




all employees and independent contractors designated by Amtech to perform
functions on behalf of Infologix shall be borne by Amtech.

D.            Anything in this Agreement other than Section 1C to the contrary
notwithstanding, Amtech shall not be required to advance any funds or obligate
itself in any manner to third parties for or on behalf of Infologix.

2.             Infologix’s Obligations. Infologix shall reasonably cooperate
with Amtech in the performance of its obligations under this Agreement.

3.             Compensation and Expenses.

A.            In consideration of the services rendered by Amtech hereunder,
Infologix shall pay to Amtech a monthly fee (the “Fee”) as follows: $14,500 per
month for calendar year 2006; $15,500 per month for calendar year 2007; and
$16,500 per month for calendar year 2008, which monthly fee shall be paid on the
first day of each month during the term of this Agreement.

B.            Infologix shall reimburse Amtech for certain types of expenses
incurred by Amtech in the performance of its duties hereunder, specifically
pre–approved in writing by Infologix.

4.             Term Of Agreement – Termination Rights.

A.            The term (“Term”) of this Agreement shall commence upon the
Effective Date and continue until December 31, 2008 (the “Initial Term”) and
shall continue from year to year thereafter unless Infologix or Amtech gives
written notice to the other not later than ninety (90) days prior to the
completion of the Initial Term or any year thereafter.

B.            Either Party may terminate this Agreement if the other party
materially breaches any provision of this Agreement; provided, however, that
Amtech shall be permitted the opportunity to cure the breach within sixty (60)
days after receiving notice of the breach (which notice shall describe the
nature of the breach in reasonable detail) from Infologix.

2


--------------------------------------------------------------------------------




5.             Nature Of Relationship Between Parties.  Nothing herein contained
shall be deemed to make Amtech a partner, co-venturer or other participant in
the business or operations of Infologix, or in any manner to render Amtech
liable, as principal, surety, guarantor, agent or otherwise, for any of the
debts, obligations or liabilities of Infologix, whether incurred directly by
Infologix or by Amtech on behalf of Infologix in accordance with this Agreement;
it being understood that such debts, obligations and liabilities are and shall
be and remain solely those of Infologix.

6.             Miscellaneous.

A.            All notices hereunder shall be hand delivered or mailed postage
prepaid, by certified or registered mail, addressed to the Parties as follows or
to such other addresses as may be designated in written notice to the Parties:

To Infologix:

101 County Line Road

 

Hatboro, PA 19040

 

 

To Amtech:

3599 Marshall Lane

 

Bensalem, PA 19020

 

B.            All headings used are for convenience only and shall not be
referred to in construing this Agreement.

C.            This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. Amtech may assign its rights or obligations hereunder only with the
prior written consent of Infologix, not to be unreasonably withheld. Infologix
may assign its rights or obligations hereunder only with the prior written
consent of Amtech, not to be unreasonably withheld.

D.            This Agreement may not be modified, varied, supplemented or
amended in any respect except in a writing executed by all parties hereto.

E.             On and after the Effective Date, this Agreement will express the
entire agreement and understanding between the parties with respect to the
subject matter hereof and all prior agreements (including the Consulting
Agreement between Amtech and Infologix dated May 2, 2006 (the “Existing
Agreement”)) or understandings related to the subject matter hereof

3


--------------------------------------------------------------------------------




are hereby superseded and cancelled. The parties acknowledge that they are
currently working under the terms of the Existing Agreement and that until the
Effective Date, such Existing Agreement will govern the terms of the parties’
relationship.

F.             This Agreement shall be governed by and construed in accordance
with the laws of Pennsylvania applicable to contracts made and to be wholly
performed within Pennsylvania.

G.            “Person” as used herein means a natural person, joint venture,
corporation, partnership, sole proprietorship, trust, estate, cooperative,
association, government or governmental entity or any other entity.

H.            Nothing in this Agreement shall preclude either Infologix or
Amtech from consolidating (including a sale or exchange of more than fifty
percent (50%) of the value or vote of the shares of Infologix) or merging into
or with or transferring all or substantially all of its assets to another
corporation or entity (provided, however, no such consolidation, merger or sale
shall occur unless such other corporation or entity specifically assumes this
Agreement and such corporation or entity has a financial net worth as determined
under United States generally accepted accounting principles as consistently
applied (“GAAP”) equal to or in excess of Infologix’s GAAP financial net worth
or Infologix remains liable for its obligations under this Agreement.

I.              Subject to the approval of the Chief Executive Officer of
Infologix, with such approval not to be unreasonably withheld, and subject to
the approval of any applicable Infologix customers, Amtech shall be allowed to
use as a referral source customers of Infologix that Amtech is providing
services to under this Agreement and shall be permitted to advertise that Amtech
is providing services to such customers, provided that such advertisements are
consistent with past practice.

J.             If any action, at law or equity, including any action for
declaratory relief, is brought to enforce or interpret this Agreement, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees from
the other Party, in addition to any other relief that may be awarded.

4


--------------------------------------------------------------------------------




K.            It is expected that Amtech shall, during the performance of
Services, become familiar with the operations of Infologix, come into possession
of Confidential Information of Infologix and develop information on behalf of
Infologix as part of Amtech’s performance of Services. Amtech shall not disclose
or use, except for providing Services hereunder, without the written consent of
Infologix, any Confidential Information of Infologix. “Confidential Information”
shall mean all information and materials identified by Infologix as confidential
or developed by Amtech hereunder, as well as information and materials which,
from the circumstances, Amtech knew or should have known to be confidential.

L.             The Confidential Information is and shall remain the property of
Infologix and it and all copies thereof shall be returned to Infologix upon
expiration or termination of this Agreement or upon Infologix’ request,
whichever is earlier. It is understood that no right or license, express or
implied, is granted under any patent, patent application, trademark, copyright
or any other intellectual property.

M.           Amtech shall communicate to Infologix promptly any ideas and
improvements that Amtech conceives or makes arising from its activities under
this Agreement within the scope of duties described in Exhibit A and Amtech
hereby assigns to Infologix all rights, title, and interest to the same,
including all patents, copyrights, trademarks, service marks, software, trade
secrets, know how, and any other such intellectual property rights (collectively
hereinafter “Intellectual Property”). If Infologix desires to apply for patents,
copyrights, trademarks or any other such regulatory registrations or approvals
in the United States or elsewhere in connection with any such ideas or
improvements then, upon Infologix request, Amtech shall, without further
consideration, execute all papers deemed by Infologix to be necessary or
advisable for filing, prosecution, and granting of such patents, copyrights,
trademarks or other such regulatory registration or approval and for providing
confirmation of Infologix’ legal title to the Intellectual Property. Infologix
shall bear all out-of-pocket costs involved in such activities. Amtech agrees
that works of authorship to be a work made for hire. Amtech acknowledges and
agrees that the works (and all rights therein including, without limitation,
copyright) belongs to and shall be the sole and exclusive property of Infologix.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed and sealed this Agreement as
of the day and year first above written.

 

INFOLOGIX, INC.

 

 

 

 

 

By:

/s/ David Gulian

 

 

 

CORRUGATED SERVICES CORP.

 

 

 

 

 

By:

/s/ Cosmo DeNicola

 

6


--------------------------------------------------------------------------------


EXHIBIT A

Scope of Amtech Consulting Agreement

Architect and Integration of the HealthTrax and Bed Central Products

Amtech will consult with respect to the technology infrastructure components,
toolsets and SDLC methods remain in concert with strategic directions of these
products/product lines. Attention will be given to the vertical market(s) being
targeted to ensure the extensibility and flexibility required to adapt to
changing use environments. Furthermore, a focused modular approach towards
integration components and services will be followed to encourage revenue growth
and additional product/service offerings.

Design Elements of API’S for Third Party Interfacing

Amtech will consult with respect to the interfacing of Home-Grown applications
and third party applications together.

Current Customer Deliverables

Amtech will consult with respect to design, development, test and implementation
of ongoing and new customer initiatives. An example of this is a current project
involving the re-architecting, development of the Dollar-Thrifty handheld
vehicle return application. The application will now utilize Web Services to
provide a Service Oriented Solution for the company’s employees.

RFID Supply Chain

Amtech will consult with respect to solutions in RFID and Supply Chain
applications. Amtech implements an industry leading ERP solution to the
Packaging Industry. This product services over 25,000 users throughout North
America. Synergies within the hundreds of Packaging Manufacturers provide a
natural and critical link in providing an entire soup-to-nuts supply chain
solution. This coupled with a modular approach and interfacing expertise will
allow solutions to be re-branded and implemented within different industrial
applications.

Top Gun

The Warehouse Management module within Amtech’s ERP suite is a Wireless
Inventory Locator system named Top Gun. This product is a baseline that provides
a common solution to managing inventory needs of any manufacturer. Amtech will
consult with respect to a solution that would not only address Packaging
companies but also generic manufactures would provide an application for
Infologix to aggressively market. The close ties to current and emerging
wireless hardware coupled with integration services gives Infologix a turn-key
solution.


--------------------------------------------------------------------------------




Customer Care Portal and Remedy

Infologix and their outsourced support vendor have been providing front line
help-desk, spare pool inventories, hardware staging and deployment for existing
Infologix customers and projects. Expertise in these areas is facilitated by a
professionally maintained software system that details and monitors all customer
service activities through a custom care portal and the Remedy CRM application
and call distribution software.

Solomon, and Sales Plus

Amtech shall consult with respect to Solomon and the Sales Plus Contact
Management applications.


--------------------------------------------------------------------------------